FILED
                                             United States Court of Appeals
                 UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                 August 23, 2017
                          _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
JASON FORBES,

            Plaintiff - Appellant,

v.                                                     No. 17-1012
                                             (D.C. No. 1:15-CV-01860-MEH)
GARCIA, Deputy, EID #13141;                             (D. Colo.)
YOSHIMIYA, Deputy, EID #13080;
GONZALES, Deputy, EID #07092,

            Defendants - Appellees,

and

C. JOHNSON, Deputy, EID #13095;
CHOAFE, Deputy, EID #12023;
WILLIAM WEBSTER, Deputy,

            Defendants.
                          _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before LUCERO, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________

*
      The plaintiff asks us to decide the appeal based on the briefs because
his hearing impairment would impede oral argument. In light of the
plaintiff’s stated preference, we have decided not to require oral argument.
See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
      This appeal involves exhaustion of administrative remedies. The case

itself grew out of a prisoner’s allegations of excessive force in a county

jail and at a county courthouse. The district court concluded that the claims

were unexhausted and granted the defendants’ motion for summary

judgment. The plaintiff appeals and seeks leave to proceed in forma

pauperis. We grant leave to proceed in forma pauperis, but we affirm the

award of summary judgment.

      Leave to proceed in forma pauperis. The plaintiff lacks sufficient

funds to prepay the filing fee, and his appeal is not frivolous. As a result,

we grant leave to proceed in forma pauperis.

      Award of summary judgment to the defendants. We also affirm the

award of summary judgment because the plaintiff’s claims are

unexhausted.

      The Prison Litigation Reform Act requires exhaustion of

administrative remedies. Thomas v. Parker, 609 F.3d 1114, 1117 (10th Cir.

2010). To comply with this requirement, the prisoner must comply with all

of the prison’s procedures. Little v. Jones, 607 F.3d 1245, 1249 (10th Cir.

2010). Identifying these procedures requires us to consider the inmate

handbook. See Jones v. Bock, 549 U.S. 199, 218 (2007) (“The level of

detail necessary in a grievance to comply with the grievance procedures

will vary from system to system and claim to claim, but it is the prison’s

                                      -2-
requirements, and not the PLRA, that define the boundaries of proper

exhaustion.”).

      The inmate handbook identified a process with three steps. The first

step consisted of informal discussion with the deputy, sergeant, or shift

supervisor. The second step involved the filing of a formal grievance

within five working days of the incident, with specific details such as the

date, time, and location. The third step involved an appeal to a staff

member.

      The district court concluded that the plaintiff had failed to complete

these steps. In considering this conclusion, we engage in de novo review, 1

drawing all reasonable inferences and resolving all factual disputes in

favor of the plaintiff. Yousuf v. Cohlmia, 741 F.3d 31, 37 (10th Cir. 2014).

      As discussed above, the first alleged incident took place at the

county jail. For this incident, the plaintiff requested medical treatment but

did not file a formal written grievance about the use of excessive force.

See, e.g., Plaintiff’s Reply Br. at 2 (“Even though plaintiff did not give a

verbatim format of the grievances in his declaration he stated it was in

regards to claim #1 and 4 which the district court review to depict

excessive force.”). He did refer to the incident in a grievance, but the
1
      The plaintiff also contends that the district court incorrectly accepted
the defendants’ account of the medical care that was provided. For the sake
of argument, we have disregarded the district court’s account of the
medical care provided to the plaintiff.
                                     -3-
grievance itself involved the failure to provide a refund for a pizza. There

was insufficient information in the grievance about the use of excessive

force. Thus, the district court correctly granted summary judgment to the

defendants on this claim.

     The second alleged incident involved an assault at the county

courthouse. For this incident, the plaintiff asked only about medical

treatment and did not submit a grievance discussing the use of force.

     Roughly three months after the alleged incident, he was asked who

had provided his medical care. In answering, the plaintiff mentioned an

unnamed deputy’s use of excessive force. This answer lacked the necessary

specificity and was made outside the five-day deadline for grievances.

Thus, the district court correctly granted summary judgment to the

defendants on this claim.

     Affirmed.

                                   Entered for the Court


                                   Robert E. Bacharach
                                   Circuit Judge




                                     -4-